Title: From John Adams to Alexander Bryan Johnson, 6 February 1822
From: Adams, John
To: Johnson, Alexander Bryan



Dear Sir
Montezillo February 6th. 1822

I thank you for your favour of January 23d. And am very glad to learn, you have persevered to the end of your course in the study of the law, and particularly that Abigail was wise enough to encourage you in your pursuit; This I esteem in her a great merit and a proof of prudence deserving imitation by all her sex, in incouraging their Husbands in all manly Studies and business, and there is none more so than the Law. I advise you to commence the practice immediately, and to pursue it with attention and Ardor upon the most honorable and virtuous principles—
The subject of your literary design you have not mentioned, but whatever it may be, I should make it entirely subserviant to my practice at the Bar—In many Books there is some labor, much anxiety, and more obloquy as I have found by woful experience, and no profit—
My love to Mrs. Adams, Mrs Johnson—all your dear Children, and respectful compliments to your Father and Mother—We hear frequently from Mrs Clark, who writes to Louisa many amiable and elegant letters—She is very serious, tho’ she sometimes dances at a ball—
 Mr De Wint and Caroline, with three of their Children have made us a visit—
I am dear sir your / affectionate Grand Father
John Adams